Jackson, J.
On June 4, 1959, relators filed their Petition For Writ Of Prohibition alleging therein that Marion Superior Court, Room No. 5, John F. Linder, Judge, had acted and was proposing to act without jurisdiction, and in excess of its lawful jurisdiction in proposing to modify and expand its original decree in Cause No. C31810 in said court entered on June 20, 1958; and in prescribing imprisonment for John C. Blackard for failure to comply with a prohibitory injunction, etc. A temporary writ was issued on June 4, 1959.
On June 18, 1959, respondents filed a verified return to relators’ petition, praying therein that the temporary writ of prohibition so entered on June 4, 1959, be dissolved and that relators’ petition for an absolute writ of prohibition be denied.
The pleadings filed herein clearly indicate that the trial court had jurisdiction of both the subject matter and the person; that the trial court had jurisdiction to enter its order to enforce the injunctive decree there entered; therefore, the respondent court is not acting outside its jurisdiction, and under such circumstances this court is without authority to issue the writ of prohibition as prayed.
The alternative writ heretofore issued is dissolved, and a permanent writ is denied.
*626Achor, C. J., Arterburn, Bobbitt and Landis, JJ., concur.
Note.—Reported in 159 N. E. 2d 401.